Name: Commission Regulation (EEC) No 616/88 of 4 March 1988 correcting Regulation (EEC) No 508/88 fixing the export refunds on milk and milk products
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 5. 3. 88 Official Journal of the European Communities No L 60/29 COMMISSION REGULATION (EEC) No 616/88 of 4 March 1988: correcting Regulation (EEC) No 508/88 fixing the export refunds on milk and milk products HAS ADOPTED THIS REGULATION : Article 1 In Annex I to Regulation (EEC) No 508/88, footnote (3) is hereby added in the column headed 'Notes', opposite codes 0406 90 31 119, 0406 90 31 151 , 0406 90 33 119, 0406 90 33 151 , 0406 90 33 919 and 0406 90 33 951 . THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3904/87 (2), and in particular Article 17 (5) thereof, Whereas the export refunds on milk and milk products were fixed by Commission Regulation (EEC) No 508/88 (3) ; Whereas a check has shown that Annex I thereto does not correspond to the measures submitted for an opinion to the management committee ; whereas the Regulation in question should be amended accordingly, Article 2 This Regulation shall enter into force on the day of its publication in the Official of the European Communities. It shall apply with effect fom 26 February 1988 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 4 March 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148, 28. 6. 1968, p. 13. (2) OJ No L 370, 30. 12. 1987, p. 1 . (3) OJ No L 52, 26. 2. 1988, p. 21 .